                  Case 1:19-cv-10203-IT Document 6 Filed 02/27/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS
SONYA LARSON,                                                   )
    Plaintiff                                                   )
                                                                )
v.                                                              )   C.A. No.: 1:19-CV-10203-IT
                                                                )
DAWN DORLAND PERRY,                                             )
COHEN BUSINESS LAW GROUP, PC and                                )
JEFFREY A. COHEN, ESQUIRE,                                      )
     Defendants                                                 )


                     NOTICE OF APPEARANCE OF MARK W. SHAUGHNESSY


               Please enter my appearance as counsel for the Defendants, Cohen Business Law Group,

P.C. and Jeffrey A. Cohen, Esquire, in the above-captioned action.



                                                      THE DEFENDANTS,
                                                      COHEN BUSINESS LAW GROUP, PC,
                                                      AND JEFFREY A. COHEN, ESQUIRE,
                                                      BY THEIR ATTORNEYS,


DATED: 02/27/2019                                     /s/ Mark W. Shaughnessy, Esq. (BBO# 567839)
                                                      Mark W. Shaughnessy, Esq. (BBO# 567839)
                                                      mshaughnessy@boyleshaughnessy.com
                                                      Boyle | Shaughnessy Law, P.C.
                                                      695 Atlantic Avenue, 11th Floor
                                                      Boston, MA 02111
                                                      Phone: (617) 451-2000
                                                      Fax: (617) 451-5775

                                           CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as
non-registered participants on this 27th day of February, 2019.

                                                      /s/ Mark W. Shaughnessy, Esq. (BBO# 567839)




{B0313085.1}                                               1
